IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 February 18, 2009
                                No. 08-60380
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TERRANCE CARVELL GUINN, also known as Terrence Carvell Guinn

                                            Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                            USDC No. 5:99-CR-8-1


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Terrance Carvell Guinn seeks leave to proceed in forma pauperis (IFP) on
appeal from the denial of his writ of error coram nobis challenging his 1999
guilty-plea conviction for possession of a firearm by a felon.
      To proceed IFP, a litigant must be economically eligible, and his appeal
must not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). The
writ of error coram nobis “is an extraordinary remedy available to a petitioner



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60380

no longer in custody who seeks to vacate a criminal conviction in circumstances
where the petitioner can demonstrate civil disabilities as a consequence of the
criminal conviction, and that the challenged error is of sufficient magnitude to
justify the extraordinary relief.” Jimenez v. Trominski, 91 F.3d 767, 768 (5th
Cir. 1996). The writ is available “only to correct errors resulting in a complete
miscarriage of justice.” Id. Guinn argues that he is entitled to such relief
because his attorney provided ineffective assistance by failing to file a motion to
suppress or a 28 U.S.C. § 2255 motion. He contends that there is a reasonable
probability that such motions would have been decided in his favor.
      As part of an agreement with the Government, Guinn waived the right to
appeal his conviction or sentence, as well as his right to pursue relief pursuant
to § 2255 or in any postconviction proceeding. We agree with the district court
that Guinn has waived his right to pursue postconviction relief. Even if Guinn
could establish that he preserved the right to bring the present writ, he has not
raised a nonfrivolous issue regarding whether he was entitled to relief. Guinn
offers no argument or factual basis on which a motion to suppress or a § 2255
motion could have been filed. His conclusional assertions do not support any
claim for extraordinary relief. See United States v. Dyer, 136 F.3d 417, 423 (5th
Cir. 1998) (holding that appellant had not made a showing “with the clarity
requisite for coram nobis relief”).   Accordingly, Guinn has not presented a
nonfrivolous issue for appeal. See Howard v. King, 707 F.2d 215, 219-20 (5th
Cir. 1983).
      The motion for leave to proceed IFP on appeal is DENIED, and the appeal
is DISMISSED. See 5 TH C IR. R. 42.2.




                                        2